On order of the Court, the application for leave to appeal the May 24, 2018 order of the Court of Appeals is considered. We DIRECT the Wayne County Prosecuting Attorney to answer the application for leave to appeal within 28 days after the date of this order. In particular, the prosecuting attorney shall address whether the trial court erred in vacating the defendant's original sentence and imposing a sentence of "Life" in an "administrative fashion" pursuant to the trial court's "Order Granting (In-Part) Motion for Re-Sentencing" signed on September 4, 1987 in Case No. 86-006219-FC.
The application for leave to appeal remains pending.